Citation Nr: 1214343	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  09-00 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension (claimed as a heart condition), to include as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied entitlement to service connection for hypertension.

In July 2010 the Veteran failed to appear for a video conference hearing for which he was notified in June 2010.

In October 2010 the Board remanded the claim for further development.  The development has been completed and the case is before the Board for final review.

The issue of entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left and right lower extremity has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

Hypertension was not shown during service or for many years thereafter, and is not shown to be caused or aggravated by service-connected type II diabetes mellitus.


CONCLUSION OF LAW

The criteria for establishing service connection for hypertension (claimed as a heart condition) have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a December 2007 letter the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, including on a secondary basis, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The case was last adjudicated in December 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service VA treatment records, lay statements, and VA examination reports.  

Moreover, the prior remand directives have been substantially complied with.  In 
a November 2010 letter, the Appeals Management Center (AMC) asked to Veteran to complete an enclosed authorization form so that VA could request private treatment records from Dr. Shultz.  The Veteran also was afforded an additional 
VA hypertension examination and the examiner provided a rationale for the opinion provided.  Accordingly, the Board finds that the prior remand order has been substantially complied with.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where Board's remand instructions were substantially complied with).  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

The Board has reviewed all of the medical and lay evidence of record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board notes that the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.

In the Veteran's November 2007 claim for service connection, he stated that he has a heart condition that is equivalent to a presumptive condition that VA has conceded.  He also contends that his hypertension is being aggravated by his service-connected diabetes mellitus.

Service treatment records reveal that in a pre-induction report of medical history dated in February 1968, the Veteran denied a history of high or low blood pressure.  On pre-induction examination in February 1968, his blood pressure was recorded as 164/88.  He was monitored once for the following three consecutive days with his blood pressure being checked once in the morning and once in the evening.  The results were as follows:

Date					Morning		Evening
February 27, 1968			142/64		150/68
February 29, 1968			130/78		136/72
March 1, 1968			140/72		144/80

No diagnosis was made.  The examining physician concluded that the Veteran's physical condition regarding his cardiovascular system was satisfactory.

In a separation report of medical history dated in March 1970, the Veteran responded affirmatively to a history of high or low blood pressure.  A physician's summary remarked that the Veteran had high blood pressure on induction physical examination, but no diagnosis, and that his blood pressure was normal now.  In a separation examination report dated in March 1970, the Veteran's blood pressure was recorded as 114/72.

In September 2007 the Veteran presented to the VA Medical Center (VAMC) emergency room with difficulty talking and right sided weakness.  He stated that he had not been evaluated by a physician over the past 30 years.  Upon being admitted to the VAMC, he was unable to walk without assistance and his speech was garbled.  On examination, blood pressure was recorded as 227/128.  The assessment was cerebrovascular accident (stroke) and hypertensive urgency.  During a neurology consultation the same day, he complained of a headache and believed it was due to high blood pressure.  He denied being on any medications for his blood pressure, but recalled that he had been told that he had high blood pressure when he was drafted.  Following a physical examination and laboratory studies, the assessment included diabetes.  During an admission and history physical on the same day, he reported a history of hypertension since his 20s.  

During a vascular surgery consultation the next day, the Veteran again reported a long history of hypertension.  The impression included hypertension and likely undiagnosed diabetes mellitus.  In subsequent history and physical notes dated in October 2007, the Veteran again described a long history of untreated hypertension.  He was started on blood pressure medications during the hospitalization.  The diagnosis at discharge was stroke and diabetes mellitus.

The Veteran was afforded VA diabetes and heart examinations in March 2008.  The examining physician reviewed the claims file and obtained a subjective medical history from the Veteran.  The Veteran stated that approximately 10 to 15 years ago a private physician, Dr. Schultz, evaluated him prior to a tooth extraction and the Veteran was noted to have elevated blood pressure, but was cleared for the tooth extraction.  He stated that he did not follow up with a physician and had not seen a doctor for 34 years until he had a stroke.  The examiner observed that the Veteran's hypertension predated his diabetes mellitus, which was diagnosed in 2007.  

The Veteran also stated that his diabetes was fairly well controlled with medication alone; he denied any hospitalizations related to diabetes.  He stated that he was self-employed and did not believe that his diabetes affected his activities of daily living or job owning a cabinet shop.  He did not report issues with peripheral neuropathy; diabetic retinopathy; or skin, feet, or bladder or bowel complications.  

Following a physical examination and testing, the diagnosis included type II diabetes mellitus recently diagnosed in September 2007 and fairly well controlled.  The diagnosis also included hypertension.  The examiner opined that the Veteran's hypertension was not caused by or related to his diabetes mellitus because his hypertension predates his diagnosis of diabetes mellitus.

A March 2008 rating decision awarded service connection for type II diabetes mellitus associated with exposure to herbicides and assigned a 20 percent disability rating.  A December 2008 rating decision awarded service connection for peripheral neuropathy of the left and right lower extremities and assigned a 10 percent rating for each extremity.

Additional VA treatment records reflected ongoing treatment and monitoring for diabetes mellitus and hypertension.

In January 2009 the Veteran reiterated his contention that his hypertension was being aggravated by his diabetes mellitus.  He suggested that while his hypertension was evident, he had borderline diabetes for many years until it progressed to its current state.

In a letter dated in November 2010, the AMC asked the Veteran to complete and return an enclosed Authorization and Consent to Release Information (VA Form 21-4142) to assist him in obtaining private treatment records from Dr. Schultz.  He promptly returned the form, but used it to file a claim for an increased rating for his peripheral neuropathy disability.  

In accordance with the October 2010 remand instructions, the Veteran was afforded an additional VA hypertension examination in November 2010 to obtain an opinion as to whether it is at least as likely as not that any current hypertension was worsened beyond normal progression by the service-connected diabetes mellitus.  The examining physician reviewed the claims file and obtained a subjective history from the Veteran, who again reported that he had high blood pressure for many years and began treatment in 2007, at which time he was also diagnosed with diabetes.  Following a physical examination and testing, the diagnosis was hypertension.

The examiner opined that it would be only with resort to mere speculation to opine whether or not the Veteran's current hypertension is caused by or aggravated to any degree by his current diabetes.  He explained that the current available records state that the Veteran has had hypertension for at least 15 years and elevated blood pressure readings in his 20s; however, no treatment is documented prior to his cerebrovascular accident in 2007 when he also presented with diabetes.  He continued that since there is no documentation as to the relative time of onset of the diabetes and hypertension, any opinion in this regard would be speculative.  He added that it is not possible to objectively determine from the available objective evidence the degree to which, if any, the Veteran's service-connected diabetes aggravated his hypertension beyond its natural progression.  Therefore, the examiner concluded that there is no current objective evidence that the Veteran's diabetes could have caused or aggravated to any degree his hypertension.

The Board has considered the medical and lay evidence of record, but finds that service connection for hypertension, to include as secondary to diabetes mellitus, is not warranted.

While the Veteran has reported that he has had hypertension since his 20's, the Board finds that the Veteran, as a layperson, is not competent to diagnose hypertension.  Blood pressure is measured using a sphygmomanometer, and medical expertise is required to determine whether the findings represent hypertension.  Indeed, elevated blood pressure readings can be due to many factors, including illness, position, or wrong sized cuff used to take the pressure reading.  Thus, elevated pressure readings alone are not necessarily indicative of hypertension.  As a result, the Veteran is not competent to diagnose himself as having hypertension and his unsupported contention that he has suffered from hypertension since his 20's is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Here, the only mention of elevated blood pressure during service occurred at his entrance examination.  However, after multiple blood pressure checks, his cardiovascular system was found to be acceptable.  No diagnosis of or treatment for hypertension was rendered during service.  The Board finds the service treatment records to be more probative than the Veteran's assertions of having "untreated hypertension" since his 20s rendered 40 years after discharge from service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider the significant time delay between the affiants' observations and the date on which the statements were written).

In sum, although the Veteran had an elevated blood pressure reading at pre-induction examination in 1968, subsequent testing did not reveal hypertension.  He was not diagnosed with hypertension during service and such diagnosis was not shown for many years after service.  Accordingly, service connection for hypertension is not warranted on a direct or presumptive basis because hypertension was not shown during service or within one year of separation from service.  38 C.F.R. §§ 3.307, 3.309(a).  

The Board also considered whether the Veteran's hypertension was caused by his service-connected diabetes, but again finds that service connection is not warranted.  In this regard, the March 2008 opinion of the VA examiner (that diabetes mellitus did not cause the Veteran's hypertension because his hypertension preceded the Veteran's diabetes mellitus diagnosed in 2007) is persuasive because it was based on a review of the claims file, subjective history from the Veteran, and physical examination, and the examiner provided a rationale for his conclusion that was consistent with the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  

In addition, the Board considered the opinion of the November 2010 VA examiner, who was unable to reach a conclusion as to whether the Veteran's service-connected diabetes mellitus permanently worsened his hypertension beyond normal progression.  The Board notes that in Jones v. Shinseki, the Court has set forth guidelines under which the Board may accept an inconclusive VA medical report, providing that "it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered 'all procurable and assembled data,' by obtaining all tests and records that might reasonably illuminate the medical analysis."  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The Court acknowledged that there may be instances in which the examiner may be unable to furnish a requested opinion, such as when there is a limit to even the most current medical knowledge, when no medical expert can assess the likelihood that a condition was due to an in-service event or disease because information that could only have been collected in service is missing, or when "the valid application of current medical knowledge could yield multiple possible etiologies with none more likely than not the cause of a veteran's disability, such that a physician could only speculate as to the cause of a claimant's disability or condition."  Id.  However, at minimum, the examiner must explain what facts cannot be determined and why.  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Here, the Board finds that the examination and opinion of the November 2010 examiner is adequate because the examiner explained why he was unable to opine as to whether the Veteran's hypertension was aggravated by his diabetes mellitus.  Specifically, the examiner was unable to provide an opinion regarding aggravation because the claims file did not contain objective medical evidence necessary to make such a determination.  Again, the AMC requested from the Veteran authorization to obtain private treatment records from Dr. Schultz, which may have provided a baseline picture of the Veteran's hypertension at the time that he had a tooth extracted years ago as compared to his hypertension now.  See 38 C.F.R. § 3.310(b) (2011).  However, the Veteran did not provide authorization to obtain those records, nor did he provide those records to VA himself.  The Court has held that VA's duty to assist the veteran in developing the facts and evidence pertinent to a veteran's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board also acknowledges that in a statement dated in September 2010 the Veteran's representative also claimed that the Veteran's hypertension was due to exposure to herbicides during military service in Vietnam.  However, hypertension is not included in the list of diseases associated with exposure to herbicides.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309.  Moreover, there is no medical evidence suggesting that his hypertension is related to herbicide exposure.  Therefore, although the Veteran's DD Form 214 (Separation from Service) reflects that he served in the Republic of Vietnam, entitlement to service connection for hypertension is not warranted on a presumptive basis due to herbicide exposure.  38 C.F.R. § 3.307.

Finally, the Board notes the Veteran initially called his disability a "heart condition", but submitted medical evidence only noting hypertension.  The medical evidence fails to reflect a diagnosis of a heart condition.  Indeed, he was noted to have a normal echocardiogram in October 2007, and the 2010 VA examination noted there was no history of myocardial infarction, hypertensive heart disease, heart rhythm disturbance, valvular heart disease, congestive heart failure, other heart disease, or angina.  No heart disease was identified on physical examination.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

As hypertension was not shown in service or within a year of separation from service, is not shown to be caused or aggravated by service-connected diabetes mellitus, and is not a condition listed under 38 C.F.R. § 3.309(e) as being due to herbicide exposure, and he has not been diagnosed with a heart condition, the preponderance of the evidence is against the claim for service connection for hypertension (claimed as a heart condition).  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for hypertension (claimed as a heart condition) is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


